Citation Nr: 0432567	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis A or hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the claims on 
appeal.  The veteran timely disagreed in June 2001, and, 
after the RO issued a statement of the case in March 2002, 
the veteran's timely substantive appeal was received in April 
2002.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in June 2003, before the undersigned Veterans 
Law Judge.  However, the taped recording of the hearing 
cannot be located, and the Board was unable to make a 
transcript of the proceeding.  The veteran was offered the 
opportunity to testify at another hearing, but he did not 
respond to the notice within the time afforded to request 
another hearing.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has residuals of hepatitis 
incurred in service, or has hepatitis C, which could not be 
medically diagnosed at the time the veteran incurred 
hepatitis in the 1950's, or has some other type of hepatitis, 
or residuals thereof.  The veteran is entitled to VA medical 
examination to determine whether hepatitis C, or residuals of 
some form of hepatitis, however diagnosed, are present.  
Because there is no prior denial of service connection for 
hepatitis C, the claim for service connection for hepatitis C 
must be developed.  The issue of whether the veteran has 
residuals of hepatitis C, or some other form of hepatitis 
which could not be medically identified at the time the 
veteran contracted hepatitis, is intertwined with the claim 
for service connection for residuals of hepatitis A or 
hepatitis B.  Even though a claim for service connection for 
residuals of hepatitis A or hepatitis B was previously 
denied, nevertheless, examination for residuals of hepatitis 
C or other form of hepatitis can exclude consideration of 
whether residuals of hepatitis A or B are present.  Because 
the issues are intertwined, examination for any and all forms 
of hepatitis, or residuals thereof, should be conducted. 

Action required under the Veterans Claims Assistance Act of 
2000 (VCAA) must be completed, as set forth in the paragraphs 
below, and any additional actions which may be required as a 
result of changes in interpretation of the VCAA which may be 
issued after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is REMANDED for the following actions:

1. (a)  Advise the veteran of the 
evidence that would substantiate his 
claims.  The notice must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2004.)  Quartuccio.

(b)  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims on appeal.

(c)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  Postservice VA 
clinical records, and any private records 
identified, should be obtained.  

3.  The veteran should be afforded VA 
examination to determine whether he 
currently has hepatitis, however 
diagnosed, or residuals thereof.  The 
claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to assign a diagnosis for each 
liver disorder present, if any, and 
should be asked to state whether the 
veteran has any current residual of 
hepatitis incurred in service.  IF so, 
the examiner should assign a medical 
diagnosis for that residual.  

4.  If, after review of additional 
evidence submitted or identified 
following the notices described above, 
additional development is required, such 
development should be conducted.

5.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal should be 
readjudicated.  

6.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


